United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20608
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CARLOS HUMBERTO HAMILTON-REYES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CR-78-ALL
                       --------------------

Before SMITH, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Carlos Humberto Hamilton-Reyes was convicted on his guilty

plea of illegal reentry into the United States, for which he

was sentenced to serve 94 months in prison and a three-year

term of supervised release.   He contends that the “felony” and

“aggravated felony” provisions of 8 U.S.C. § 1326(b)(1) and (2)

are unconstitutional in light of the Supreme Court’s decision in

Apprendi v. New Jersey, 530 U.S. 466 (2000).   He asserts further




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20608
                                 -2-

that he would be entitled to relief under Blakely v. Washington,

124 S. Ct. 2531 (2004), if Almendarez-Torres v. United States,

523 U.S. 224 (1998), were overruled.

       Hamilton-Reyes’s argument concerning the constitutionality

of 8 U.S.C. § 1326(b) is, as he concedes, foreclosed.      See

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

Since Almendarez-Torres has not been overruled, Hamilton-Reyes is

not entitled to relief under Blakely.      See Dabeit, 231 F.2d at

984.

       AFFIRMED.